                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 KAMARIA CUINGTON,                               §
                                                 §
 Plaintiffs,                                     §
                                                 §
 v.                                              §       Civil Action No. 3:18-CV-3278
                                                 §
 GONZOLO PADRON CRUZ and                         §
 ADONAI EXPRESS TRANSPORT, INC.                  §
                                                 §
                 Defendants.                     §

                          MEMORANDUM OPINION AND ORDER

        In reviewing Defendant Gonzalo Padron Cruz’s (“Cruz”) Notice of Removal (Doc. 1), filed

December 13, 2018, the court notices a deficiency that leads it to question whether it has subject

matter jurisdiction over this removed action. A federal court has an independent duty, at any level

of the proceedings, to determine whether it properly has subject matter jurisdiction over a case.

Ruhgras AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must

be policed by the courts on their own initiative even at the highest level.”); McDonal v. Abbott

Labs., 408 F.3d 177, 182 n.5 (5th Cir. 2005) (A “federal court may raise subject matter jurisdiction

sua sponte.”) (citation omitted). Accordingly, the court enters this order to sua sponte address its

concerns to confirm whether it has subject matter jurisdiction to hear this action.

        Cruz removed this action from state court based on diversity jurisdiction. In his Notice of

Removal, Cruz alleges that the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs. He alleges that complete diversity of citizenship exists among the parties

because Plaintiff Kamaria Cuington (“Cuington”) is a Texas citizen, and both Cruz and Defendant

Adonai Express Transport, Inc. (“Adonai Express”) are Florida citizens. While Cruz satisfies the

amount in controversy requirement and properly alleges his citizenship and that of Cuington, he



Memorandum Opinion and Order – Page 1
fails to adequately allege the corporate citizenship of Adonai Express. A corporation is a “citizen

of every State . . . by which it has been incorporated and of the State . . . where it has its principal

place of business[.]” 28 U.S.C. § 1332(c)(1). In defining or explaining the meaning of the term

“principal place of business,” the Supreme Court stated:


        We conclude that “principal place of business” is best read as referring to the place
        where a corporation’s officers direct, control, and coordinate the corporation’s
        activities. It is the place that Courts of Appeals have called the corporation’s “nerve
        center.” And in practice it should normally be the place where the corporation
        maintains its headquarters—provided that the headquarters is the actual center of
        direction, control, and coordination, [that is], the “nerve center,” and not simply an
        office where the corporation holds its board meetings (for example, attended by
        directors and officers who have traveled there for the occasion).

Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). As Cruz fails to set forth either Adonai

Express’s principle place of business or its state of incorporation, he has not adequately informed

the court of that corporation’s citizenship for purposes of establishing diversity jurisdiction.

        The failure to allege adequately the basis of diversity mandates remand or dismissal of an

action. See Stafford v. Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991). Accordingly, the court

must presume that this suit lies outside of its limited jurisdiction, unless Cruz can cure the

jurisdictional deficiency noted in this order. Pennie v. Obama, 255 F. Supp. 3d 648, 671 (quoting

Howery v. Allstate Ins. Co., 243 F.3d 912, 919). Cruz shall, therefore, file an amended notice of

removal that cures the deficiency noted in this opinion by January 28, 2019. Failure to do so will

result in the sua sponte remand of this case to the state court from which it was removed for lack

of subject matter jurisdiction.

        It is so ordered this 15th day of January, 2019.

                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Memorandum Opinion and Order – Page 2
